

116 S4174 IS: Postal Service Emergency Assistance Act
U.S. Senate
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4174IN THE SENATE OF THE UNITED STATESJuly 2, 2020Ms. Collins (for herself, Mrs. Feinstein, Mr. Daines, Mr. Jones, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide emergency appropriations to the United States Postal Service to cover losses related to the COVID–19 crisis and to direct the Board of Governors of the United States Postal Service to develop a plan for ensuring the long term solvency of the Postal Service. 1.Short titleThis Act may be cited as the Postal Service Emergency Assistance Act.2.FindingsThe Congress finds the following:(1)By law, the Postal Service operates as a basic and fundamental service provided to the people by the Government of the United States and must serve rural, suburban, and urban areas throughout the United States.(2)The Postal Service is a lifeline for businesses and consumers across the United States, especially those in remote and rural areas of the country, delivering business correspondence, educational, cultural and scientific information, critical prescriptions and medications, household items, and commercial goods with affordable, reliable service not fewer than 6 days per week.(3)The Postal Service helps small businesses stay connected with their customers no matter where they are located or where their customers live.(4)Since 1970, the Postal Service has been charged with operating as a self-sustaining entity and its operations are funded from postage paid for mail and shipping and not primarily by taxpayer funds.(5)The Government Accountability Office reports that the Postal Service has lost approximately $78,000,000,000 from fiscal year 2007 through 2019 due primarily to declining mail volumes and rising costs.(6)Package delivery volumes have more than doubled since 2010, but the Postal Service faces competition in this area. (7)The Postal Service is not on a sustainable path and needs reform to be viable over the long term.(8)Reforms must be focused on the long term solvency of the Postal Service while ensuring the greatest benefit to the public and 630,000 employees of the Postal Service.(9)By law, the authority for operation and strategic direction of the Postal Service, an independent establishment of the executive branch, is delegated to the Board of Governors of the Postal Service, including the Postmaster General.(10)On May 6, 2020, the Board of Governors of the Postal Service selected Louis DeJoy as the 75th Postmaster General of the United States.(11)The new Postmaster General should be given the opportunity to review the operations and finances of the Postal Service and, in coordination with the rest of the Board of Governors of the Postal Service, propose a plan to ensure its long term viability. (12)At the same time, the COVID–19 pandemic has significantly contributed to the decline in market dominant mail volumes and revenues while increasing costs, putting additional stress on the financial situation of the Postal Service.(13)Now more than ever, affordable mail and package delivery provided by the Postal Service is a lifeline for people in the United States, especially for seniors and others living in remote and rural areas.(14)The critical services the Postal Service provides will play a fundamental part of the economic recovery of the United States. (15)Congress should provide immediate emergency appropriations to cover financial losses to the Postal Service caused by the COVID–19 pandemic in order to keep the Postal Service operating without interruptions in service and to give the new Postmaster General and the Board of Governors of the Postal Service time to formulate and propose to Congress a plan to ensure the long term viability of the Postal Service.(16)In addition, although Congress recognized the critical role the Postal Service plays by providing $10,000,000,000 in borrowing authority in the CARES Act (Public Law 116–136; 134 Stat. 281) to address operating losses caused by the COVID–19 pandemic, clarification is required with respect to the terms and conditions imposed by the Secretary of the Treasury on any such borrowing.3.DefinitionsIn this Act:(1)COVID–19The term COVID–19 means the coronavirus disease 2019 (COVID–19).(2)Postal ServiceThe term Postal Service means the United States Postal Service.4.Emergency appropriations for the Postal Service to cover COVID–19 induced losses(a)In generalThere is established in the Treasury of the United States a fund to be known as the Postal Service COVID–19 Emergency Fund.(b)AppropriationsThere is appropriated, out of any money in the Treasury not otherwise appropriated, to the Postal Service COVID–19 Emergency Fund, $25,000,000,000, to remain available until September 30, 2022, pursuant to this section: Provided, That such amount is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)).(c)CertificationThe Postal Service shall certify in its quarterly and audited annual reports to the Postal Regulatory Commission under section 3654 of title 39, United States Code, and in conformity with the requirements of section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m, 78o(d)), any expenditures necessary to cover lost revenue or operational expenses resulting from the COVID–19 pandemic. The Postal Service shall provide copies of these certified filings to the Senate Committee on Homeland Security and Governmental Affairs, and the House Committee on Oversight and Reform within 15 days of any filing with the Postal Regulatory Commission.(d)TransferWithin 15 days of any filing with the Postal Regulatory Commission, as referenced in subsection (c), the Secretary of the Treasury shall transfer from the Postal Service COVID–19 Emergency Fund to the Postal Service Fund such amounts, up to $25,000,000,000 certified as expenditures necessary to cover lost revenue or operational expenses resulting from the COVID–19 pandemic, pursuant to subsection (c). This transfer authority is in addition to any other transfer authority provided in this Act. Any amounts transferred to the Postal Service Fund under this section may be used for such purposes as the Postal Service considers appropriate, pursuant to this section.(e)Additional requirementThe Postal Service, during the COVID–19 pandemic, shall prioritize the purchase of, and make available to all employees and facilities of the Postal Service, personal protective equipment, including gloves, masks, and sanitizers, and shall conduct additional cleaning and sanitizing of Postal Service facilities and delivery vehicles.5.Clarification of Postal Service borrowing authoritySection 6001(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows:(2)the Secretary of the Treasury shall lend up to the amount described in paragraph (1) at the request of the Postal Service subject to the terms and conditions of the note purchase agreement between the Postal Service and the Federal Financing Bank in effect on September 29, 2018..6.Postal Service reform plan(a)In generalThe Postmaster General shall, in coordination with the rest of the Board of Governors of the Postal Service, develop a plan to ensure the long-term solvency of the Postal Service.(b)Submission to CongressNo later than 270 days after the date of enactment of this Act, the Postal Service shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Reform of the House of Representatives, and the Postal Regulatory Commission the plan required under this section, including recommendations for congressional action. (c)Congressional updatePrior to submission of the plan required under subsection (b) and not later than 180 days after the date of enactment of this Act, the Postal Service shall provide a briefing on the status of the plan to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives. 